Citation Nr: 1722830	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for treatment of the service-connected psychiatric disability.

3.  Entitlement to an increased rating in excess of 70 percent for service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from September 1971 to December 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and August 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.

Regarding the procedural history of the case, in an August 2015 decision, the Board denied service connection for a back disability and granted an increased rating of 70 percent for the Veteran's service-connected psychiatric disability.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of service connection for a low back disability and of a rating in excess of 70 percent for anxiety disorder, which motion was granted by the Court the following month.  The matters were thereafter returned to the Board.

Also in August 2015, the Board remanded the issues of entitlement to service connection for sleep apnea, and to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In an October 2015 rating decision, the RO granted a TDIU, effective from February 23, 2012.  The Veteran was notified of the decision and of his appellate rights.  The Veteran did not disagree with any aspect of the agency of original jurisdiction's (AOJ's) October 2015 decision granting TDIU, to include the effective date of that award.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).  In this regard, the Board notes that while the issue of entitlement to TDIU is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 45 (2009), because that benefit has been granted and the Veteran has not disagreed with any aspect of that grant, the matter is no longer part of the increased rating claims on appeal.  See 38 U.S.C.A. § 7105 (West 2014) (prescribing procedures for initiating an appeal).

Then, in a March 2016 action, the Board again remanded the issue of entitlement to service connection for sleep apnea.  The Board also assumed jurisdiction of the issue of entitlement to service connection for erectile dysfunction, and remanded that matter as well.  In a June 2016 rating decision, a Decision Review Officer (DRO) awarded service connection for sleep apnea.  An effective date and disability rating were also assigned.  To date, it does not appear as though the Veteran has disagreed with any aspect of the DRO's June 2016 rating decision.  That matter has accordingly been resolved.  See Grantham, supra.  

In June 2016, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) continuing the denial of service connection for erectile dysfunction.  That matter was thereafter returned to the Board.

(The issue of entitlement to a rating in excess of 70 percent for service-connected anxiety disorder is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDING OF FACT

The evidence is at least evenly balanced as to whether the effects of the Veteran's service- and nonservice-connected psychiatric disorders on his social and occupational functioning cannot be differentiated, and the evidence is at least evenly balanced as to whether the Veteran's psychiatric picture has more nearly approximated total occupational and social impairment throughout the appeal period.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 100 percent for service-connected anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As the Board is granting the claim in full, further discussion of the VCAA is unnecessary.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Where, as here, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

By virtue of the Board's 2015 decision, the Veteran's service-connected anxiety disorder has been evaluated as 70 percent disabling since February 23, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  Under that DC, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2016).

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Boards notes that the list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced this interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A review of the record shows that in February 2012, the Veteran submitted an application for unemployability, asserting that he was unemployed due to his anxiety disorder, stress, and COPD.  (As noted in the Introduction, the Veteran has been awarded a TDIU.  A review of the October 2015 rating decision shows that the Veteran was determined to be unemployed due in part to, but not solely because of, his anxiety disorder.)  In February 2013, the Veteran underwent a VA mental disorders examination.  The examiner diagnosed anxiety disorder and a personality disorder, and assigned an overall GAF (Global Assessment of Functioning) score of 45 and a GAF score 60 based solely on the Veteran's service connected anxiety disorder, indicating that symptoms attributable to that diagnosis were "within mild to moderate range."  The examiner then checked that the Veteran demonstrated occupational and social impairment with deficiencies in most areas. 

Regarding his personal history, the Veteran reported having been married and divorced several times, to include remarrying the same woman twice.  He stated that he has two older sons from his first marriage, with whom he had not spoken since December.  Prior to that, he had regular contact with his children.  The Veteran was unable to say why regular contact had ceased.  He also noted living close to his father, but reported there conflict in that relationship due to the Veteran's anger problems.  It was indicated that the Veteran was then unemployed and had last worked as a bus driver in approximately 2000-2001.  He acknowledged several accidents with this position and stated that one reason why he left the position was due to a fear that he would hurt himself or someone else.  He described that "everything" makes him nervous and that he was unable to maintain a relationship.  He also reported nightmares, memory problems (such as forgetting birthdates), a lack of motivation, apathy, and social isolation.  He further indicated a lack of friends and a desire to lock his door and "turn the world off."  Also noted were decreased self-care, hopelessness, and a history of suicide attempts.  

Notably, medical records dated in May 2013 document an episode of suicidal ideation and possible attempt with a loaded gun and the overdose of several pills.  Although the Veteran later stated his belief that that episode had been "blown out of proportion," a VA clinician noted that the Veteran showed "poor coping skills" and "maladaptive behav[io]rs."  At that time, he was assigned a GAF score of 55.  The record also contains a July 2013 letter from a VA suicide prevention co-coordinator who noted that the Veteran was on the "high risk for suicide list".

The Veteran was afforded another VA examination in October 2013.  At that time, the Veteran was given Axis I diagnoses of anxiety disorder and depressive disorder and an Axis II diagnosis of a personality disorder, which the examiner found resulted, in combination with one another, in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  A GAF score of 50 was assigned at that time.

With regard to experienced symptomatology, the Veteran endorsed excessive anxiety and worry, with associated symptoms of persistent, moderate restlessness, easy fatigability, difficulty concentrating, blackouts of thought, persistent irritability, sleep disturbances, and muscle tension.  The examiner indicated that the Veteran's anxiety and associated symptoms caused clinically significant distress or impairment in social, occupation, and other important areas of functioning.  Additional symptoms noted under the Veteran's diagnosed depressive disorder were depressed mood, markedly diminished interest or all or most activities, loss of appetite, insomnia, psychomotor agitation, loss of energy, feelings of worthlessness, recurrent thoughts or death and suicidal ideation.

The examiner described that the Veteran had been married and divorced six times and that he then currently resided alone in his trailer behind his parents' home.  The Veteran reiterated his difficult work history, stating that he could not stand to be around people.  The examiner noted that since the prior examination, the Veteran was hospitalized based on a report that he had overdosed.  It was noted that otherwise, the Veteran refused to participate in any mental health treatment. 

Mental status examination revealed that the Veteran was well-groomed with no obvious impairment in thought process or communication.   The examiner then indicated that the impairment due to the Veteran's anxiety was mild as compared to the social-interpersonal and occupational impact of the Veteran's personality disorder, but stated that it was not possible to differentiate what portion of the social and occupational impairment was caused by each distinctly diagnosed mental disorder.  The examiner stated specifically that symptoms of anxiety disorder and depressive disorder overlap and cannot be further distinguished without speculation and noted that although the Veteran's personality disorder is the etiology for the majority of his interpersonal conflicts and occupational issues that he has had over the years, some mood and anxiety symptoms will overlap and cannot be further distinguished without speculation.  

The issue in this case is whether the symptoms of the PTSD have more nearly approximated the criteria for the current 70 percent rating or a 100 percent rating, which issue is complicated by the fact that the Veteran has both service- and nonservice-connected psychiatric disabilities.  In this regard, the Board notes that when an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, although the February 2013 VA examiner indicted an ability to parse out symptomatology and resulting levels of impairment attributable to each diagnosis, the October 2013 VA examiner indicated an inability to do so.  Further, the February 2013 examination report does not contain sufficient findings for the Board to properly evaluate the severity of the Veteran's anxiety disorder alone.  Indeed, it is unclear from the examination report what symptoms the examiner was considering to be "[a]nxiety symptoms" when indicating a "mild to moderate" level of impairment due to the Veteran's anxiety disorder.  The examiner does not address the Veteran's history of suicidal ideation that is well documented in the VA treatment records.  

Overall, although no examiner has suggested that the Veteran is totally impaired, it is clear that the Veteran has little ability to function in social and occupational settings as a result of psychiatric disabilities.  Indeed, although the Veteran does not have the majority of symptoms listed in the criteria for a 100 percent rating, the symptoms that he has had throughout the appeal period, which  must be attributed to the service connected anxiety disorder, have caused a degree of occupational and social impairment that has more nearly approximated total.  It is also clear that the Veteran's anxiety disorder in part has rendered him unemployable and the evidence suggests that it interfered with the Veteran's ability to function in an occupational setting when he was working.  The Veteran also has a troubled past when it comes to interpersonal relationships and now has no contact with his children and a strained relationship with his father due to anger issues.  Thus, while there is other evidence indicating less than total occupational and social impairment, the evidence is at least evenly balanced on this point, such that there is a question as to which rating should be applied, especially given the favorable evidence suggesting that it is impossible to truly distinguish the manifestations of the Veteran's multiple psychiatric conditions in order to adequately determine the level of social and occupational impairment attributable solely to the Veteran's anxiety disorder.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  Accordingly, the Board finds that when reasonable doubt is resolved in favor of the Veteran, entitlement to a 100 percent rating for the Veteran's service-connected anxiety disorder is therefore warranted.  Id.; see Mittleider, supra.  As the Board has granted the maximum 100 percent rating, consideration of an extraschedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").


ORDER

A disability rating of 100 percent for service-connected anxiety disorder is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As discussed in the Board's 2015 decision, a review of the Veteran's submissions shows that he is seeking service connection for a back disability, claimed as "arthritis, osteoarthritis, DDD [(degenerative disc disease)], DJD [(degenerative joint disease)], scoliosis of spine."  The Veteran's VA treatment records show that he has current diagnoses of scoliosis in the mid and lower thoracic spine, DDD at L3-L4 and L5-S1, and arthritis of the lumbar spine.  It is the Veteran's belief that his back disability is attributable to service, to include due to his in-service herbicide exposure, or secondary to his chronic obstructive pulmonary disorder (COPD), his congestive heart failure (CHF), or his anxiety or other psychiatric disorders.  

In denying service connection for a low back disability in 2015, the Board, among others things, determined finds that there is no evidence demonstrating that the Veteran's pre-existing scoliosis chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  Specifically, the Board pointed out that dorsal scoliosis was specifically noted at the time of the Veteran's April 1967 enlistment examination, as well as at the time of his September 1971 re-enlistment examination, such that the evidence showed that scoliosis existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  The Board found, therefore, that the presumption of sound condition set forth in 38 U.S.C.A. § 1111 does not apply in this case, at least with regard to the Veteran's current scoliosis, and that entitlement to service connection for scoliosis must be considered on the basis of aggravation of a pre-existing condition in accordance with 38 U.S.C.A. § 1153.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

In concluding that the evidence of record failed to support a finding of aggravation, the Board noted that none of the Veteran's service examination reports contained any indication of a worsening of his scoliosis, nor did the Veteran's service treatment records (STRs) show treatment related to his pre-existing scoliosis during service.  The Board indicated that Veteran's STRs were devoid of any other evidence suggestive of a worsening of his scoliosis during service, such as evidence showing that the Veteran was placed on a profile during service related to his back or that he was recommended for light duty, and found that the post-service treatment records similarly failed to reveal any evidence that the Veteran experienced a chronic worsening during service of the pre-existing scoliosis.  

In finding that the Board had erred in failing to provide an adequate statement or reasons or bases for its finding that there was no evidence demonstrating that the Veteran's preexisting scoliosis condition chronically worsened during service, the parties, in their Joint Motion, pointed to several pieces of evidence, which they agreed the Board erred in failing to discuss.  Specifically, the parties pointed to the following documents:  (1) the April 1967 enlistment examination report documenting "moderate dorsal scoliosis to Rt. NCD [not considered disabling]"; (2) the September 1971 re-enlistment examination report documenting "scoliosis - NCD (mild)"; (3) the November 1976 separation examination report noting "x-ray evidence of dextroscoliosis & compensatory levoscoliosis"; and (4) the report of a December 1, 1976, chest x-ray showing "marked dextroscoliosis of the mid thoracic spine" and "a compensatory levoscoliosis of the upper thoracic and lower cervical spine area."  Regarding this evidence, the parties found that the Board erred when it "did not address whether 'marked' dextroscoliosis represented a chronic worsening of [the Veteran's] scoliosis condition, which had been noted to be 'moderate' at the time of his initial enlistment and 'mild' at the time of his reenlistment."  The parties also found that the Board erred when it "did not address whether the evidence of levoscoliosis in 1976, which was not documented in the 1967 or 1971 examination reports, represented a chronic worsening of the condition."

In consideration of this evidence and standard of aggravation set forth in 38 U.S.C.A. § 1153, the Board concludes that before it can comply with the parties' directive to "discuss the above-noted evidence and provide sufficient reasons and bases for its decision," the matter of service connection for a low back disability must be remanded for the AOJ to obtain a medical opinion addressing whether the Veteran's pre-existing scoliosis chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  This is so because the evidence of record raises a medical question that Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).

As regards to the Veteran's claim for service connection for erectile dysfunction, that matter was remanded by the Board in March 2016 for the Veteran to be afforded a VA examination to determine the etiology of the Veteran's erectile dysfunction.  An examination request was made on April 28, 2016.  The request was subsequently cancelled however, as it was indicated that the Veteran "does not want to go through the exam."  Generally, when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  In the instant case, it is not clear that examination of the Veteran is in fact necessary for preparation of the requested opinion regarding the etiology of the Veteran's erectile dysfunction.  Thus, to afford the Veteran all necessary due process and to ensure that the Board's adjudication of the claim is a fully informed one, the Board will again remand the claim for service connection for erectile dysfunction for the AOJ to attempt to obtain a medical opinion regarding the likelihood that the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability, to include due to any medication prescribed therefor.  Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (Veterans and other claimants are entitled to due process during VA proceedings).

Accordingly, the claims remaining on appeal are REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his remanded claims. The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2.  Then, the AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's pre-existing scoliosis, noted on entry into service, underwent a chronic worsening during military service.

The claims folder, and a copy of this remand, must be provided to and reviewed by the clinician prior to rendering the requested opinion.  

The clinician is directed to consider specifically the following documents:  (1) the April 1967 enlistment examination report documenting "moderate dorsal scoliosis to Rt. NCD [not considered disabling]"; (2) the September 1971 re-enlistment examination report documenting "scoliosis - NCD (mild)"; (3) the November 1976 separation examination report noting "x-ray evidence of dextroscoliosis & compensatory levoscoliosis"; and (4) the report of a December 1, 1976, chest x-ray showing "marked dextroscoliosis of the mid thoracic spine" and "a compensatory levoscoliosis of the upper thoracic and lower cervical spine area."  

After reviewing the record, to include the documents identified above, the clinician should render an opinion as to whether the Veteran's pre-existing scoliosis was aggravated during service.  In doing so, the clinician should address whether "marked" dextroscoliosis represented a chronic worsening of the Veteran's scoliosis condition, which had been noted to be "moderate" at the time of his initial enlistment and "mild" at the time of his reenlistment.  The clinician should also address whether the evidence of levoscoliosis in 1976, which was not documented in the 1967 or 1971 examination reports, represented a chronic worsening of the scoliosis condition.

3.  Also after the development requested in paragraph 1, above, is complete, the AOJ should arrange for review of the Veteran's claims folder by a clinician with the appropriate expertise to render an opinion regarding the etiology of the Veteran's erectile dysfunction.  

The claims folder, and a copy of this remand, must be provided to and reviewed by the clinician prior to rendering the requested opinion.  

Specifically, the clinician is requested to provide the following opinions:

(a) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by his service-connected anxiety disorder, to include any medications taken for that disorder.

(b) Whether it is at least as likely as not that this disorder was aggravated by his service-connected psychiatric disability, to include any medications taken for the Veteran's anxiety disorder.   

4.  The AOJ should also undertake any other development it determines to be warranted.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


